     Case 3:16-cv-00989-WKW-CSC Document 65 Filed 06/03/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

DAMIEN MICHAEL PIERCE,                   )
                                         )
             Petitioner,                 )
                                         )
       v.                                )     CASE NO. 3:16-CV-989-WKW
                                         )
UNITED STATES OF AMERICA,                )
                                         )
             Respondent.                 )

                                     ORDER

      The Magistrate Judge filed a Recommendation to which Petitioner Damien

Michael Pierce timely objected. (Doc. # 50.) Based upon a de novo review of those

portions of the Recommendation to which Petitioner objects, see 28 U.S.C. § 636,

the objections lack merit. The objections mirror the arguments Mr. Pierce previously

made to the Magistrate Judge, and the Recommendation adequately addresses and

properly rejects the underpinnings of Mr. Pierce’s objections without need for

further elaboration. Accordingly, it is ORDERED as follows:

      (1)   Mr. Pierce’s objections (Doc. # 63) are OVERRULED;

      (2)   The Recommendation (Doc. # 50) is ADOPTED;

      (3)   This action is DISMISSED with prejudice.

      Final judgment will be entered separately.
     Case 3:16-cv-00989-WKW-CSC Document 65 Filed 06/03/21 Page 2 of 2




      A certificate of appealability will not be issued. For a petitioner to obtain a

certificate of appealability, he must make “a substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c)(2).        This showing requires that

“reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529

U.S. 473, 484 (2000) (citation and internal quotation marks omitted). And, where a

petition is denied on procedural grounds, he “must show not only that one or more

of the claims he has raised presents a substantial constitutional issue, but also that

there is a substantial issue about the correctness of the procedural ground on which

the petition was denied.” Gordon v. Sec’y, Dep’t of Corrs., 479 F.3d 1299, 1300

(11th Cir. 2007) (citations omitted). “A ‘substantial question’ about the procedural

ruling means that the correctness of it under the law as it now stands is debatable

among jurists of reason.” Id.

      Because reasonable jurists would not find the denial of Petitioner’s 28 U.S.C.

§ 2255 motion debatable, a certificate of appealability is DENIED.

      DONE this 3rd day of June, 2021.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE




                                          2
